Case 3:19-cv-01206-MAB Document 57 Filed 09/24/20 Page 1 of 6 Page ID #710




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CORTEZ LARNELL MOORE,                        )
                                              )
                      Plaintiff,              )
                                              )
 vs.                                          )   Case No. 3:19 -CV-01206 -MAB
                                              )
 ILLINOIS DEPARTMENT OF                       )
 CORRECTIONS, ET AL.,                         )
                                              )
                      Defendants.             )


                        MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

       This matter is before the Court sua sponte for case management purposes. For the

reasons set forth below, this action is DISMISSED with prejudice pursuant to Rule 41(b).

The case is CLOSED, and the Clerk of Court is DIRECTED to enter judgment

accordingly.

                                   FACTUAL BACKGROUND

       Plaintiff Cortez Larnell Moore, an inmate with the Illinois Department of

Corrections (“IDOC”), filed this pro se lawsuit under 42 U.S.C. § 1983 on November 4,

2019 (Doc. 1). In his complaint, Plaintiff alleges that Defendants used excessive force,

failed to protect him from said force, and failed to provide him with adequate medical

care (Doc. 15).

       After a threshold review, pursuant to 28 U.S.C. § 1915A, Plaintiff was allowed to

proceed on the following claims:


                                        Page 1 of 6
Case 3:19-cv-01206-MAB Document 57 Filed 09/24/20 Page 2 of 6 Page ID #711




       Count 1: Lieutenant Trokey used excessive force against Plaintiff in
       violation of the Eighth Amendment; and

       Count 2: Sergeant Macuria, C/O Burshur, John Doe #1, and John
       Doe #2 failed to intervene to stop Lieutenant Trokey’s use of force in
       violation of the Eighth Amendment; and

       Count 3: Lieutenant Trokey, Sergeant Macuria, C/O Burshur, John
       Doe #1, and John Doe #2 retaliated against Plaintiff in violation of
       the First Amendment because Plaintiff submitted grievances; and

       Count 4: Lieutenant Trokey, Sergeant Rowes, and Dr. Siddiqui were
       deliberately indifferent to Plaintiff’s need for medical treatment in
       violation of the Eighth Amendment; and

       Count 5: John Baldwin, Jacqueline Lashbrook, and Wexford had
       unconstitutional policies of understaffing the healthcare unit,
       refusing outside care, and cancelling call passes which were in
       violation of the Eighth Amendment.

(Doc. 15).

       On June 11, 2020, Defendants Wexford Health Sources and Mohammed Siddiqui

filed a motion for summary judgment (Docs. 47, 48). Wexford and Dr. Siddiqui also filed

their notice on the docket informing Plaintiff of Fed. R. Civ. P. 56 and the consequences

of failing to respond (Doc. 49). Plaintiff’s response was due by July 16, 2020. Soon after,

on July 1, 2020, Defendants Baldwin, Burshur, Lashbrook, Lawrence, Macuria, Rose, and

Trokey also filed a motion for summary judgment (Docs. 51, 52). The Court issued a

Notice and Order informing Plaintiff of the pertinent parts of Rule 56 and the

consequences of failing to respond (Doc. 53). Plaintiff’s response was due on or before

August 3, 2020. Plaintiff has not responded to either motion for summary judgment.

       On August 19, 2020, the Court ordered Plaintiff to show cause, in writing, by

September 17, 2020 as to why his case should not be dismissed for failure to prosecute.
                                        Page 2 of 6
Case 3:19-cv-01206-MAB Document 57 Filed 09/24/20 Page 3 of 6 Page ID #712




See FED. R. CIV. P. 41(b). Plaintiff was also explicitly warned that if he failed to respond to

this Order or file a response to Defendants’ motions for summary judgment, the case

would be dismissed (Doc. 56). To date, Plaintiff has not filed anything with the Court in

response to this Order or Defendants’ motions for summary judgment.

                                          ANALYSIS

       Under the Federal Rule of Civil Procedure 41(b), a court may dismiss an action

with prejudice “if the plaintiff fails to prosecute or to comply with [the Federal Rules of

Civil Procedure] or any court order.” FED. R. CIV. P. 41(b). “The court should exercise this

right sparingly” and should dismiss a case “only when there is a clear record of delay or

contumacious conduct, or when other less drastic sanctions have proven unavailing” and

an explicit warning has been provided to the plaintiff that dismissal is imminent. Salata

v. Weyerhaeuser Co., 757 F.3d 695, 699 (7th Cir. 2014) (quoting Webber v. Eye Corp., 721 F.2d

1067, 1069 (7th Cir. 1983)); Gabriel v. Hamlin, 514 F.3d 734, 736 (7th Cir. 2008)

(quoting Sharif v. Wellness Intern. Network, Ltd., 376 F.3d 720, 725 (7th Cir. 2004)).

       In this matter, Plaintiff is proceeding pro se, and the Court is mindful of the

difficulties he faces in doing so. But those difficulties do not excuse him from complying

with Court-imposed deadlines or communicating with the Court. Plaintiff was directed

to respond to Defendants’ motions for summary judgment. He failed to do so by the

deadline despite being warned of the consequences. The Court noted that instead of

responding to the Court’s Show Cause Order, Plaintiff could simply file a response to the

summary judgment motion (Doc. 56). The Court has reviewed the docket and as best the

Court can tell, Plaintiff last communicated with the Court on or around May 25, 2020
                                          Page 3 of 6
Case 3:19-cv-01206-MAB Document 57 Filed 09/24/20 Page 4 of 6 Page ID #713




when he submitted his signed consent form to have a Magistrate Judge conduct the

proceedings (Doc. 46). Under the circumstances presented here, the Court can only

conclude that Plaintiff is no longer interested in pursuing this litigation, and the Court is

convinced that dismissal is appropriate. Accordingly, this action will be dismissed with

prejudice pursuant to Fed. R. Civ. P. 41(b). See James v. McDonald's Corp., 417 F.3d 672,

681 (7th Cir. 2005) (affirming the district court’s decision to dismiss a case for failure to

prosecute or abide by the court’s orders and noting the court’s inherent “authority under

Federal Rule of Civil Procedure 41(b) to enter a sua sponte order of dismissal for lack of

prosecution.”).

                                       CONCLUSION

       This case is DISMISSED with prejudice pursuant to Federal Rule of Civil

Procedure 41(b). Defendants’ motions for summary judgment (Doc. 47, 51) are rendered

MOOT. The case is CLOSED, and the Clerk of Court is DIRECTED to enter judgment

accordingly.

                                           NOTICE

       If Plaintiff wishes to contest this Order, he has two options. He can ask the Seventh

Circuit to review the order, or he can first ask the undersigned to reconsider the Order

before appealing to the Seventh Circuit.

       If Plaintiff chooses to go straight to the Seventh Circuit, he must file a notice of

appeal within 30 days from the entry of judgment. FED. R. APP. P. 4(a)(1)(A). The deadline

can be extended for a short time only if Plaintiff files a motion showing excusable neglect

or good cause for missing the deadline and asking for an extension of time. FED. R. APP.
                                         Page 4 of 6
Case 3:19-cv-01206-MAB Document 57 Filed 09/24/20 Page 5 of 6 Page ID #714




P. 4(a)(5)(A), (C). See also Sherman v. Quinn, 668 F.3d 421, 424 (7th Cir. 2012) (explaining

the good cause and excusable neglect standards); Abuelyaman v. Illinois State Univ., 667

F.3d 800, 807 (7th Cir. 2011) (explaining the excusable neglect standard).

       On the other hand, if Plaintiff wants to start with the undersigned, he should file

a motion to alter or amend the judgment under Federal Rule of Civil Procedure 59(e). The

motion must be filed within twenty-eight (28) days of the entry of judgment, and the

deadline cannot be extended. FED. R. CIV. P. 59(e); 6(b)(2). The motion must also comply

with Rule 7(b)(1) and state with sufficient particularity the reason(s) that the Court should

reconsider the judgment. Elustra v. Mineo, 595 F.3d 699, 707 (7th Cir. 2010); Talano v. Nw.

Med. Faculty Found., Inc., 273 F.3d 757, 760 (7th Cir. 2001). See also Blue v. Hartford Life &

Acc. Ins. Co., 698 F.3d 587, 598 (7th Cir. 2012) (“To prevail on a Rule 59(e) motion to amend

judgment, a party must clearly establish (1) that the court committed a manifest error of

law or fact, or (2) that newly discovered evidence precluded entry of judgment.”) (citation

and internal quotation marks omitted).

       So long as the Rule 59(e) motion is in proper form and submitted on-time, the 30-

day clock for filing a notice of appeal will be stopped. FED. R. APP. P. 4(a)(4). The clock

will start anew once the undersigned rules on the Rule 59(e) motion. FED. R. APP. P.

4(a)(1)(A), (a)(4), (a)(4)(B)(ii). To be clear, if the Rule 59(e) motion is filed outside the 28-

day deadline or “completely devoid of substance,” the motion will not stop the clock for

filing a notice of appeal; it will expire 30 days from the entry of judgment. Carlson v. CSX

Transp., Inc., 758 F.3d 819, 826 (7th Cir. 2014); Talano v. Northwestern Medical Faculty

Foundation, Inc., 273 F.3d 757, 760–61 (7th Cir. 2001); Martinez v. Trainor, 556 F.2d 818, 819–
                                          Page 5 of 6
Case 3:19-cv-01206-MAB Document 57 Filed 09/24/20 Page 6 of 6 Page ID #715




20 (7th Cir. 1977). Again, this deadline can be extended only on a written motion by

Plaintiff showing excusable neglect or good cause.

       The Court has one more bit of instruction regarding the appeals process. If Plaintiff

chooses to appeal to the Seventh Circuit, he can do so by filing a notice of appeal in this

Court. FED. R. APP. P. 3(a). The current cost of filing an appeal with the Seventh Circuit is

$505.00. The filing fee is due at the time the notice of appeal is filed. FED. R. APP. P. 3(e). If

Plaintiff cannot afford to pay the entire filing fee up front, he must file a motion for leave

to appeal in forma pauperis (“IFP motion”) along with a recent statement for his prison

trust fund account. See FED. R. APP. P. 24(a)(1)(C). The IFP motion must set forth the issues

Plaintiff plans to present on appeal. See FED. R. APP. P. 24(a)(1)(C). If he is allowed to

proceed IFP on appeal, he will be assessed an initial partial filing fee. 28 U.S.C. §

1915(b)(1). He will then be required to make monthly payments until the entire filing fee

is paid. 28 U.S.C. § 1915(b)(2).



       IT IS SO ORDERED.

       DATED: September 24, 2020
                                                    s/ Mark A. Beatty
                                                    MARK A. BEATTY
                                                    United States Magistrate Judge




                                           Page 6 of 6
